PER CURIAM.
We have considered all of appellant’s points on appeal and find merit in only one point having to do with the award to the wife of permanent alimony in the amount of $1300 per month after July 1, 1978. In our judgment the record supports an award of permanent alimony, but the amount awarded is excessive.
Accordingly, the final judgment is modified to provide for permanent alimony for the appellee in the sum of $950 per month instead of $1300 per month. As so modified the final judgment is affirmed.
AFFIRMED AS MODIFIED.
DOWNEY, C. J., and ANSTEAD and DAUKSCH, JJ., concur.